117 S.W.3d 671 (2003)
STATE of Missouri, Plaintiff/Respondent,
v.
Kenneth ROBINSON, Defendant/Appellant.
No. ED 81978.
Missouri Court of Appeals, Eastern District, Division Two.
September 23, 2003.
N. Scott Rosenblum, Clinton Wright, Rosenblum, Schwartz & Rogers P.C., St. Louis, MO, for appellant.
John Munson Morris, III, Adriane Dixon Crouse, Assistant Attorneys General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.


*672 ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding him guilty of one count of assault in the first degree, in violation of Section 565.050 RSMo (2000), and one count of armed criminal action, in violation of Section 571.015 RSMo (2000). The court sentenced him to fifteen years imprisonment on the assault count and fifteen years imprisonment on the armed criminal action count, to be served consecutively. For his sole point on appeal defendant claims the trial court erred in imposing consecutive sentences, an error not preserved at sentencing.
We will not review a claim of plain error under Rule 30.20 unless there are substantial grounds for believing that manifest injustice or miscarriage of justice has resulted. State v. Chaney, 967 S.W.2d 47, 59 (Mo. banc 1998). There are no extraordinary circumstances in this case to justify reviewing this argument as a matter of plain error. State v. Mosley, 980 S.W.2d 1, 3 (Mo.App. E.D.1998). See State v. Loewe, 756 S.W.2d 177, 184 (Mo.App. E.D. 1988). No error of law appears and no jurisprudential purpose would be served by a written opinion.
The judgment is affirmed in accordance with Rule 30.25(b).